Citation Nr: 9934614	
Decision Date: 12/10/99    Archive Date: 12/16/99

DOCKET NO.  99-22 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses for treatment at the Memorial Hospital-West 
Volusia on June 21, 1998, and from the Daytona Ophthalmic 
Services on June 25, July 9, July 13, July 17, July 28, 
August 10 and September 28, 1998.






ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel



INTRODUCTION

The appellant served on active duty from November 1973 to 
March 1976.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1999 decision of the 
Administrative Officer, Clinic of Jurisdiction/Fee Basis, of 
the Gainesville, Florida, Department of Veterans Affairs (VA) 
Medical Center (VAMC).

REMAND

The appellant's substantive appeal, VA Form 9, filed in 
September 1999 reflects his desire to appear at a hearing at 
the local VA regional office (RO) before a member of the 
Board.  It is noted that a hearing before a member of the 
Board traveling to the RO has not been scheduled and there 
are no indications that the appellant has withdrawn his 
request for a hearing.   Accordingly, the VAMC should make 
the appropriate arrangements for such a hearing to be held at 
the St. Petersburg, Florida RO. 

In addition, the Board observes that the Medical 
Administrative Services (MAS) or equivalently-named file 
should be associated with the claims file for purposes of 
this appeal.

Accordingly, and in order to ensure full compliance with due 
process requirements, the case is REMANDED for the following 
development:

1.  The MAS or equivalent file should be 
obtained and made a part of the appellate 
record for the duration of the appeal.

2.  Thereafter, the appellant should be 
scheduled for a hearing to be conducted 
by the next member of the Board traveling 
to the RO in St. Petersburg, Florida, in 
accordance established appellate 
procedures.  The appellant should be 
notified of the date, time and place of 
such a hearing by letter mailed to his 
current address of record.

Thereafter, the RO should return the case to the Board for 
further appellate disposition.

The purpose of this REMAND is to comply with due process 
requirements and the appellant is not required to take any 
action until further notice.  The appellant, however, has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


